Case 1:15-cv-11587-DLC Document 99-10 Filed 09/27/19 Page 1 of 3




                    Exhibit J
     Case 1:15-cv-11587-DLC Document 99-10 Filed 09/27/19 Page 2 of 3

                   Department of State Police
                       General Order
               Effective Date                                     Number

                         November 5, 2008                                   UOF-03
Subject

                                             Reports


Policy                 All incidents involving the use of force shall be documented.


Definition             Reportable Incident: Any:
                       • On duty discharge of any weapon outside of a training range specifically
                          designed for that purpose;
                       • Off duty discharge of a Department weapon outside of a training range
                          specifically designed for that purpose;
                       • Striking technique is used, which may include the use of issued
                          equipment (baton, flashlight, PR-24NX), as well as hands, feet, elbows, or
                          knees;
                       • OC Spray is used; or
                       • Use of force caused or is reported to have caused injury or death to
                          another.


Use of Force           Any reportable incident, as defined above, shall be reported to the Station
Reporting              Desk Officer of jurisdiction and documented within the Daily Administrative
                       Journal.

                       The involved member(s) shall:
                       • Submit a SP 376 Use of Force Report within twenty-four (24) hours of
                          the incident, absent an injury, incapacitation, or other exigent
                          circumstances.


Review                 Supervisors shall:
                       • Ensure members submit a SP 376;
                       • Review every SP 376; and
                       • Forward reports to the Division Commander, through channels with
                          findings and recommendations as to the necessity of further investigation
                          of the incident.

                       The Troop Commander and/or Detective Captain of jurisdiction:
                       • Shall assign a commissioned officer to conduct an administrative review
                          of the use of lethal force; or
                       • May assign a commissioned officer to conduct an administrative
                          investigation of the use of less lethal force.

                                           Continued next page.


November 5, 2008 Revised Renumbered                                                        Page 1 of 2
     Case 1:15-cv-11587-DLC Document 99-10 Filed 09/27/19 Page 3 of 3
Subject                                                               Number

                          Reporting                                            UOF-03

Review              Division Commanders shall:
(Continued)         • Forward a copy of the report to the Division of Standards and Training;
                       and
                    • Forward a copy to the Use of Force Review Committee.

                    Division of Standards and Training Commander may:
                    • Provide a copy of each report involving the discharge of a firearm to the
                       Director of Firearms Training.


Use of Force        The Deputy Superintendent shall appoint members of the Use of Force
Review              Review Committee. The Use of Force Review Committee shall evaluate each
Committee           use of force incident and forward their findings and recommendations to the
                    Deputy Superintendent.


Use of Force        The Committee shall determine that the use of force was:
Review              • Within Department guidelines; or
Committee           • Outside Department guidelines.
Evaluation
                    The Committee’s evaluations and recommendations shall include:
                    • Tactics and training considerations;
                    • Supervision considerations;
                    • Department directives; and
                    • The need for further Department action.

                    Classifications of weapons discharge include:
                    • Intentional: deliberate discharge;
                    • Unintentional: when an officer does in fact depress the trigger and causes
                        the firearm to discharge without consciously or deliberately willing to do
                        so; or
                    • Accidental: restricted to the description of a mechanical flaw,
                        shortcoming, or breakdown of a firearm that occurs from such causes as
                        excessive wear, corrosion, mechanical design, or a part breakage, which
                        would allow the weapon to discharge without the shooter depressing the
                        trigger; and
                    • Other findings as necessary.


Use of Force        The Committee shall maintain in the Deputy Superintendent’s office, a secure
Reports             file of all Use of Force Reports, investigations, and reviews.
Records


References          SP 376 Use of Force Report



                    Promulgated By:




November 5, 2008 Revised Renumbered                                                      Page 2 of 2
